Citation Nr: 0638560	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  94-27 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for atopic dermatitis.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel
INTRODUCTION

The veteran had active service from June 1986 to April 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1993 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California, in which the RO denied the 
veteran's claims for service connection for a right upper arm 
disability, an eye disorder, bilateral hearing loss, 
tinnitus, liver disease, kidney disease, hypertension, and 
heart disease.  The RO also granted the veteran's claim for 
service connection for atopic dermatitis, evaluating it as 
zero percent disabling (non-compensable) effective April 21, 
1992 (the day after the date of the veteran's discharge from 
active service), and for restrictive airways disease, 
evaluating it as 10 percent disabling effective April 21, 
1992.  The veteran perfected a timely appeal in July 1994 on 
his claims for service connection for a right upper arm 
disability, an eye disorder, tinnitus, and hypertension, and 
sought higher initial ratings for his service-connected 
atopic dermatitis and restrictive airways disease.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  He also 
requested an RO hearing, which was held in April 1995.  

In a June 1995 Hearing Officer Decision, the RO granted 
service connection for an undiagnosed abnormality of the mid-
shaft of the right humerus and also granted a higher initial 
rating of 10 percent for the veteran's service-connected 
atopic dermatitis, effective April 21, 1992.  Because the 
higher initial rating of 10 percent disabling assigned to the 
veteran's service-connected atopic dermatitis is not the 
maximum rating available for this disability, his initial 
rating claim remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993); see also Fenderson, supra.

The veteran's service representative requested a Travel Board 
hearing in July 1997.  The veteran failed to report for this 
hearing.  See 38 C.F.R. § 20.704 (2006).  However, since it 
appeared that the veteran had not received adequate notice of 
this hearing, the Board remanded the veteran's claims to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., in December 1997 for additional development, including 
the scheduling of another Travel Board hearing.  The veteran 
failed to report for his rescheduled Travel Board hearing in 
March 1999.  Id.

In June 2003, the RO granted the veteran's increased rating 
claim for an undiagnosed abnormality of the mid-shaft of the 
right humerus, evaluating it as 10 percent disabling 
effective February 5, 2003 (the date of treatment records 
showing increased symptoms).  The veteran disagreed with this 
decision in July 2003 but did not perfect an appeal as to the 
disability rating or effective date assigned to his service-
connected undiagnosed abnormality of the mid-shaft of the 
right humerus.  Accordingly, this issue is no longer in 
appellate status.  The Board may only exercise jurisdiction 
over an issue after an appellant has filed both a timely 
notice of disagreement to a rating decision denying the 
benefit sought, and a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  
See also Grantham v. Brown, 1145 F.3d 1156 (Fed. Cir. 1997).

In an August 2004 decision, the Board granted service 
connection for an eye condition (which it characterized as a 
bilateral eye condition) and for hypertension.  The Board 
also assigned staged ratings to the veteran's service-
connected restrictive airways disease, evaluating it as 10 
percent disabling prior to October 2, 2001, as 30 percent 
disabling from October 2, 2001, to February 4, 2003, and as 
60 percent disabling from February 5, 2003.  See Fenderson, 
supra.  The Board also remanded the veteran's claim for 
service connection for tinnitus and his claim for an initial 
rating in excess of 10 percent for atopic dermatitis to the 
RO/AMC.

In August 2005, the Board again remanded the veteran's claim 
for service connection for tinnitus and his initial rating 
claim in excess of 10 percent for atopic dermatitis to the 
RO/AMC.


FINDINGS OF FACT

1.  Without good cause, the veteran failed to report for 
multiple VA examinations scheduled for the purpose of 
determining the current nature and severity of his service-
connected atopic dermatitis. 

2.  The veteran's service medical records show no findings 
relating to tinnitus, and the post-service medical evidence 
does not show a nexus between a current diagnosis of tinnitus 
and any incident of service.


CONCLUSIONS OF LAW

1.  The veteran's failure to report for VA examination s 
deemed necessary to determine the current severity of his 
service-connected atopic dermatitis requires that his claim 
for an initial rating in excess of 10 percent for atopic 
dermatitis must be denied as a matter of law.  38 C.F.R. 
§ 3.655 (2006).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.655 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The latter 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).    

All the VCAA requires is that the duty to notify is satisfied 
and that appellants be given the opportunity to submit 
information and evidence in support of their claims. Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  There is no issue as to providing an appropriate 
application form or completeness of the application.  Written 
notice provided in August 2005 fulfills the provisions of 
38 U.S.C.A. § 5103(a).  In the August 2005 letter, VA 
informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claims, and which party 
was responsible for obtaining the evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Board finds that 
this letter fulfills VA's duties to notify and assist the 
veteran.  The veteran has been notified of the evidence 
needed to substantiate his claims, the avenues through which 
he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  He was also informed to submit any evidence in his 
possession that pertains to the claims.  Id.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the United States Court of Appeals for Veterans Claims 
(Veterans Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, both the original rating decision in October 1993 
that granted service connection for atopic dermatitis and 
denied service connection for tinnitus and the Hearing 
Officer Decision in June 1995 that granted a higher initial 
rating of 10 percent for atopic dermatitis were issued before 
enactment of the VCAA.  Accordingly, the RO could not have 
complied with Pelegrini II.  Moreover, the veteran's claim 
for an initial rating in excess of 10 percent for atopic 
dermatitis and his claim for service connection for tinnitus 
were readjudicated in a July 2006 supplemental statement of 
the case, after all of the VCAA notice was provided.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
an SOC to cure timing of notification defect).  In addition, 
the veteran has been afforded an ongoing opportunity to 
participate in the adjudication of his claims, to include the 
opportunity to present pertinent evidence. 

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

In this case, while the August 2005 letter fails to provide 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the claim for the 
disability on appeal, such failure is harmless because the 
preponderance of the evidence is against the veteran's 
initial rating claim in excess of 10 percent for atopic 
dermatitis and his service connection claim for tinnitus.  
Thus, any questions as to the appropriate disability rating 
or effective date to be assigned are moot.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes the 
veteran's available service medical records and post-service 
VA treatment records.  These records show no in-service 
complaints or treatment of tinnitus and no medical nexus 
between the veteran's claimed tinnitus and active service.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The veteran has failed to report for VA examinations in 
August, November, and December 2002, September 2004, and June 
2006, and has not shown good cause for his failure to report 
for these examinations.  Letters from the RO dated in August 
and November 2002, September 2004, and June 2006, as well as 
the October 2000, September 2005, and July 2006 supplemental 
statements of the case, all informed him that failure to 
report for a scheduled VA examination may have adverse 
consequences, including the possible denial of his claim.  
The August, November, and December 2002 and September 2004 
letters from the RO also afforded the veteran the opportunity 
to reschedule a VA examination but he failed to respond.  

The Veterans Court has held that "[t]he duty to assist is 
not always a one-way street."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Where entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
and the veteran fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. §§ 3.655(a)-(b) (2006).  In view 
of the foregoing, the Board concludes that there is no duty 
to provide another examination or medical opinion.  And, as 
VA has fulfilled the duty to notify and assist to the extent 
possible, the Board can consider the merits of this appeal 
without prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Initial Rating for Atopic Dermatitis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from service-connected disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, as in 
this case, is an original claim as opposed to a new claim for 
increase.  See Fenderson, supra.  In such cases, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  Id.

The veteran was scheduled for several VA examinations between 
2000 and 2002.  He was advised of the adverse consequences of 
failing to appear for a VA examination without good cause by 
correspondence from the RO dated in August and November 2002.  
After the veteran notified the RO in September 2002 that he 
had not received notice of the VA examination scheduled for 
August 2002, the RO rescheduled the veteran's VA examination 
for November 2002.  He again failed to report without good 
cause.  After the veteran failed to report for multiple VA 
examinations, an RO letter dated in December 2002 requested 
that he advise VA as to whether he would be willing to attend 
a VA examination.  He never responded.
Following the Board's August 2004 remand, in which the RO/AMC 
was asked to schedule the veteran for VA examination, he 
again failed to report for VA examinations in September 2004 
and June 2006.  In supplemental statements of the case issued 
in September 2005 and July 2006, the AMC told the veteran 
that they had been notified of his failure to report and 
provided him information regarding the consequences of his 
failure to attend a scheduled VA examination.  He again did 
not reply.

When a claimant fails to report for an examination scheduled 
in conjunction with a claim for increase without good cause, 
the claim shall be denied.  38 C.F.R. § 3.655(b).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant or death of an immediate 
family member.  In this case, neither the veteran nor his 
service representative has explained why he failed to report 
without good cause for multiple VA examinations.

There is not sufficient medical evidence of record to 
adjudicate the veteran's claim for an initial rating in 
excess of 10 percent for atopic dermatitis.  Current 
examination findings are necessary to assess his disability.  
As noted above, VA's duty to assist the veteran is not a 
one-way street.  The veteran also has an obligation to assist 
in the adjudication of his claim.  See Wood, supra.  The 
veteran must be prepared to meet his obligations by 
cooperating with VA efforts to provide an adequate medical 
examination and submitting to the Secretary all medical 
evidence supporting his claim.  Olson v. Principi, 3 Vet. 
App. 480 (1992).  Individuals for whom examinations have been 
authorized and scheduled are required to report for same. 38 
C.F.R. §§ 3.326, 3.327.

Accordingly, the Board finds that the veteran failed to 
report, without good cause, for four VA examinations 
scheduled in connection with his claim for an initial rating 
in excess of 10 percent for atopic dermatitis.  Consistent 
with 38 C.F.R. § 3.655(b), the claim must be denied.  Because 
the law is dispositive in this case, the claim must be denied 
on the basis of lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994); see also VAOPGCPREC 
5-04.



Service Connection for Tinnitus

Applicable law and regulations provide that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The veteran denied any relevant medical history and the 
examination of his ears was normal upon his pre-induction or 
entrance into service physical examination.  His service 
medical records show no treatment for tinnitus and no 
complaints of in-service noise exposure.  A copy of the 
veteran's separation physical examination was not available 
for review.  The veteran's DD-214 shows that his military 
occupational specialty (MOS) was as a unit supply specialist.

Post-service medical records show that the veteran reported 
no problems with his hearing and had no specific history of 
noise exposure at his first post-service VA audiology 
examination in March 1993.  He also reported the presence of 
bilateral tinnitus for the previous 2 years that occurred 
once a week, lasted for approximately 5 minutes, and was 
mild.  

The veteran testified at his RO hearing in April 1995 that 
his tinnitus consisted of a persistent "buzz" in the right 
ear.  The veteran stated that he had been exposed to 
artillery fire and rifle fire on a firing range during active 
service and that he had been provided earplugs for hearing 
protection at that time.  

Pursuant to the Board's August 2004 remand, the veteran was 
scheduled for VA audiology examination.  He failed to report 
without good cause.  Pursuant to the Board's August 2005 
remand, the veteran was again scheduled for VA audiology 
examination in May 2005.  He again failed to report without 
good cause.  His VA audiology examination was rescheduled for 
June 2006 and he again failed to report without good cause.  
Since the veteran has failed to report for several VA 
examinations scheduled in conjunction with his service 
connection claim for tinnitus, this claim will be rated based 
on the evidence of record.  38 C.F.R. § 3.655(b) (2006).

The Board observes that there is no evidence of any in-
service complaints or treatment of tinnitus in the veteran's 
available service medical records.  And, although the veteran 
reported experiencing tinnitus on VA audiology examination in 
March 1993, within one year of his separation from service, 
there is no evidence in the veteran's post-service treatment 
records of a diagnosis of tinnitus or linking his claimed 
tinnitus to any incident of service.  Further, the veteran 
provided no specific history of noise exposure in March 1993.  
The March 1993 examination report, in which he provided no 
specific history of noise exposure, directly contradicts the 
veteran's later assertion in hearing testimony in April 1995 
that he was exposed to artillery fire and rifle fire during 
active service.  In any event, even assuming excessive noise 
exposure during service, a grant of service connection 
requires a current diagnosis of tinnitus and competent 
evidence of a nexus between the tinnitus and some event of 
service such as acoustic trauma.  The Board again notes that 
the veteran failed to report for multiple VA audiology 
examinations.  See Wood, supra.  While there is a medical 
record of a complaint of tinnitus in March 1993, there is no 
medical evidence of a current diagnosis of tinnitus, nor is 
there a competent opinion linking the claimed current 
disorder to service.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that statutes relevant to service 
connection claims only permitted payment for disabilities 
existing on and after the date of application for such 
disorders.  The Federal Circuit also held that the structure 
of these statutes "provided strong evidence of congressional 
intent to restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent).  Simply put, service 
connection is not warranted in the absence of proof of a 
present disability.

Here, the only evidence in support of the veteran's claim 
that he currently has tinnitus that was caused by in-service 
acoustic trauma is his lay assertion of such.  However, it is 
well established that a lay person such as the veteran is not 
competent to opine on medical matters such as diagnoses or 
etiology of medical disorders.  Therefore, the veteran's 
opinion that his claimed tinnitus is the result of active 
service is entitled to no probative value.  See Espiritu, 
supra.

Given the lack of evidence showing that the veteran incurred 
tinnitus during active service and in the absence of post-
service medical evidence suggesting a nexus between a current 
diagnosis of tinnitus and service, the Board finds that the 
preponderance of the evidence is against the service 
connection claim.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b), but 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
atopic dermatitis is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


